


EXHIBIT 10(i)
(Effective January 1, 2016)
MANAGEMENT INCENTIVE PLAN
1.         GENERAL
1.1       The purpose of the Management Incentive Plan (MIP) is to focus
management attention on the planning and execution of activities that are
critical to Graybar's success and to reward individuals and units that
contribute to improved Corporate performance.
1.2         The manner in which MIP is determined and distributed to
participants is set forth in this Instruction.
1.3         This plan shall be referred to as the Management Incentive Plan or
MIP; however, since it covers Corporate, region, district and branch
participants, it may be helpful to refer to the Corporate, region, district or
branch incentive portion of the plan when discussing specific units or report
measurements.
2.         PARTICIPATION IN THE PLAN
2.1         Employees who are in positions that have MIP Guideline Incentives
(as defined in the Company compensation structure) are eligible to participate
in the plan and to receive an annual Incentive Award payment, with the following
exceptions and limitations:
2.1.1   To qualify for an Incentive Award for any calendar year, the employee
must remain in the service of the Company through December 31 of that calendar
year. If an employee terminates before December 31, that employee will forfeit
his/her MIP payment for that year. Payment of the employee's salary through the
last day of employment with the Company fully discharges the Company's
obligation with respect to compensation. Exceptions will be made in the event of
death or retirement on a Service Pension.
2.1.2   If the employee is absent from work during the incentive year in excess
of 22 working days, the District Vice President will submit a recommendation to
the President through the Senior Vice President or appropriate Officer as to
whether any or all of the excess absence should be included in the computation
of the employee's Incentive Award. Applicable legal regulations and requirements
will be followed.
2.1.3   An employee who ceases to be a participant because of demotion or leaves
of absence during the calendar year will have no claim to an Incentive Award,
except for the period of active participation during the incentive year, or as
granted in accordance with paragraph 2.1.2 above.  
2.1.4   Participants in MIP are eligible to earn an Incentive Award beginning
with the first day of assignment.
2.1.4.1            Employees who participate in MIP and whose job/position
assignment changes will continue participation in their former position through
the last day of assignment and begin MIP participation in the new position on
the first day of reassignment.
2.1.5   In cases of death or retirement on a Service Pension, MIP will be based
on eligible compensation earned prior to the effective date of the applicable
event.
3.         DETERMINATION OF INCENTIVE AWARDS
3.1         Each member's Guideline Incentive will be expressed in dollars
computed by multiplying the member's guideline percentage (indicated in the
Company compensation structure) by the member's eligible annual base salary
earnings for the incentive year. MIP employees receiving overtime will have MIP
based on eligible base pay and overtime earnings. Actual incentives paid may
vary from Guideline Incentive amounts based on the performance of the branch,
district, or corporation.
3.2         Incentive Awards described in Section 5 will be based on individual
guideline incentives and the performance of the employee's organizational unit.
For branch participants, the organizational unit will be the branch including
its sub-branch(es) or branch group. Branch, district, region and Corporate
participants will be compensated under the Management Incentive Plan as outlined
in the following paragraphs.
3.3         Participants having responsibility in more than one district or
branch will have their Guideline Incentive allocated to districts or branches
based on either budgeted sales or as directed by the District Vice President or
appropriate Senior Vice President. (See paragraph 5.5.)  
3.4         Upon the recommendation of the District Vice President and approval
by their Regional Vice President and the President, certain expenses related to
specific customer market expansion may be adjusted from a location's actual net
profit when making incentive award calculations.




--------------------------------------------------------------------------------




3.4.1   Such expenses shall be submitted in writing by the District Vice
President to their Regional Vice President along with the market expansion plan
for the applicable location. 
3.4.2   No expenditure to be considered for adjustment shall be made by the
district until the plan has been approved by their Regional Vice President and
the President.
3.4.3   Expenses eligible for adjustment shall be limited to the current year.
Expenses associated with multi-year initiatives are reviewed and approved
annually by the Regional Vice President for the current year.
3.4.4   The Manager Accounting & Financial Analysis shall keep complete details
of eligible expenses and submit them to the Controller with a copy to the
Regional Vice President as part of the year-end closing work. The Company
reserves the right to reject any or all expenses submitted by the district, if
it is determined by the Regional Vice President that the district has failed to
adequately implement the approved market expansion plan(s).
3.4.5   The amount of the MIP adjustment shall be limited to the total amount
approved. 
3.4.6   After review by the Controller, details outlining the adjustment shall
be forwarded to the Human Resources Service Center for adjustment to the
applicable location's actual net profit for MIP calculation purposes. Approved
adjustments may be included in branch, district, region and Corporate MIP
calculations.
3.5         Upon the recommendation of the District Vice President and approval
by their Regional Vice President and the President, net profits for Districts
opening a new branch(es) may be adjusted to exclude the net profits of the new
branch house(s) if they have an adverse effect on MIP awards.
4.         FINAL PERFORMANCE INDEX FOR NET PROFIT, GROSS MARGIN, AND SALES
PERFORMANCE
4.1         For all participants, the Final Performance Index shall be
calculated as determined from time to time by the Board of Directors (see G.I.
16.3 Supplement 1), provided that such calculations are communicated in
accordance with Section 8 when applicable.
5.         DETERMINATION OF INDIVIDUAL INCENTIVE AWARDS
5.1         Corporate  
5.1.1   Awards to Corporate participants will be based on their Guideline
Incentive (eligible salary multiplied by the applicable guideline percentage)
multiplied by the Corporate Final Performance Index. The Corporate Final
Performance Index shall be based on the consolidated financial performance of
the Company including Graybar Corporate, districts, zones and all subsidiaries
as determined from time to time in accordance with guidelines adopted by the
Board.
5.2
Region

5.2.1
Awards to regional leadership participants (Regional Vice Presidents) will be
based on their Guideline Incentive (eligible salary multiplied by guideline
percentage) multiplied by the Final Performance Index for the districts in their
respective region.

5.3         District
5.3.1   Awards to district participants will be based on their Guideline
Incentive (eligible salary multiplied by guideline percentage) multiplied by the
Final Performance Index for their respective district(s).
5.4         Branch
5.5.1   Awards to branch participants will be based on their Guideline Incentive
(eligible salary multiplied by guideline percentage) multiplied by the Branch
Final Performance Index for their respective branch(es). MIP eligible earnings
include overtime for MIP participants who receive overtime.
5.5         A district or branch participant who has responsibility in more than
one district or branch will have his/her Guideline Incentive allocated to the
district or branch on the basis of either budgeted sales or as directed by the
District Vice President or Regional Vice President. (See paragraph 3.3.)
5.6         No participant will receive an award in excess of the maximum of
applicable total points multiplied by his/her Guideline Incentive.
5.7         Awards for each year, subject to the provisions of this Plan, will
be paid no later than March 15 of the following year.




--------------------------------------------------------------------------------




5.8         A District Vice President and a Regional Vice President or
appropriate Senior Vice President will approve all individual awards. The
President will also approve all awards and may make any adjustments deemed
appropriate.
6.         PRESIDENT'S DISCRETIONARY FUNDS
6.1         The President will have an MIP Discretionary Fund equivalent to a
set percentage of the total Guideline Incentives for all participants.
6.2         The President shall annually request of each Regional Vice President
and Senior Vice President recommendations for discretionary payments to any MIP
participant or group of MIP participants.
6.3         The Regional Vice President or appropriate Senior Vice President may
recommend discretionary payments to any participant or group of participants.
Such awards shall not cause any individual to exceed the maximum of applicable
total points multiplied by his/her Guideline Incentive.
6.3.1   These discretionary payments may include but are not limited to
participants who transfer between branches or districts who may be paid the
greater of the actual MIP earned or the MIP that would have been earned had they
remained in the old unit for the entire year.
6.4         The Regional Vice President may recommend that a discretionary
award, subject to limitations, be awarded to a Branch to cover unusual
situations or exceptional performance.
6.5         It is not required that any or all Discretionary Funds be awarded.
The total amount disbursed by the President will be reported to the Board of
Directors.
7.         MODIFICATION OF THE PLAN  
7.1         The Company reserves the right to withdraw from this Plan, at any
time, any line of merchandise that it sees fit for any reason. In case of the
withdrawal of any line as provided for above, sales and profits will be adjusted
to eliminate the line or lines of merchandise withdrawn and the adjusted sales
and profits as approved by the Controller will be the sales and profits on which
compensation will be based.
7.2         The Company reserves the right to establish different incentive
targets for districts and branches that budget to produce negative or marginal
net profit. Such special arrangements will be recommended by the Compensation
Committee for approval by the President. Affected personnel will be notified in
writing of the revised plan by January 31 of the incentive year.
7.3         The awards as computed under this Plan will be reviewed by the
appropriate District Vice President, Regional Vice President and Senior Vice
President, who may recommend adjustments to the President. The President is
authorized to make any adjustments necessary to correct distortions in unit or
individual awards.
7.4         Notwithstanding any of the provisions of this Plan, the Company
reserves the right to withdraw or to modify in whole or in part this Management
Incentive Plan at any time. Notice of such modification or withdrawal would be
given in writing to the employees covered by the Plan.
8.         COMMUNICATION OF THE PLAN
8.1         District Vice Presidents will communicate this Plan to all employees
who come under its provisions. As soon as the Plan has been read to or by an
employee, the employee will sign a statement acknowledging that he/she fully
understands the Management Incentive Plan and agrees to its provisions. Such
statements will be signed on G. I. 16.3 Attachment A and will be retained in the
District Vice President's files for review by Internal Auditors.
8.2         It is important that all participants fully understand both how
their incentive pay is determined and how their performance can affect the
performance of the unit. Whether understanding is achieved through group or
individual meetings is at the discretion of the District Vice President.
9.         TERM OF PLAN
9.1         This Plan supersedes and replaces all Management Incentive Plans
previously issued. It will remain effective for each succeeding year until
terminated. The procedure outlined in Section 8 above will be followed with the
issuance of this Instruction and whenever a new member comes under its
provisions.
9.2         Questions regarding interpretation or application of these
instructions should be referred to the Senior Vice President-Human Resources.
K. M. MAZZARELLA
President


Approved by the Board of Directors September 10, 2015


